Citation Nr: 1425292	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-15 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to recognition as an eligible claimant for VA benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

This appeal is based on the service of a deceased veteran (the Veteran) who served on active duty from March 1966 to February 1968.  The Veteran died in August 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the RO in Los Angeles, California.

In July 2013, the appellant and her daughter presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The RO adjudicated the matters on appeal as separate claims of entitlement to DIC and accrued benefits.  However, as the underlying issue is entitlement to status as an eligible claimant, the Board has characterized the appeal as involving that single issue.  Without a positive determination on that question, the merits of the specific claims need not be addressed as there is no legal entitlement to the benefits sought.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

At the time of the Veteran's death in August 1998, the appellant was not married to the Veteran, their marriage having been dissolved by divorce in September 1990.  



CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as surviving spouse of the Veteran for purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.206, 3.1000(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to DIC based on service connection for the cause of the Veteran's death, as well as service connection for a skin disorder and a liver disorder, each claimed due to herbicide exposure, for purposes of accrued benefits.  

The Board notes that entitlement to each of the benefits sought hinges on a determination as to whether the appellant is an eligible claimant for VA death benefits, to include DIC and accrued benefits.  

There is no factual dispute as to any matter pertinent to resolution of this appeal.  The appellant in her hearing testimony and written submissions to VA has acknowledged that she was not married to the Veteran at the time of his death, their marriage having been dissolved by divorce in September 1990.  She has submitted the divorce decree of the Superior Court of California, County of Los Angeles, which confirms that she and the Veteran were divorced in September 1990.  

DIC is a benefit payable to a surviving spouse, child, or parent because of a service- connected death occurring after December 31, 1956.  See 38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Surviving spouse means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

An eligible applicant for accrued benefits is a veteran's spouse, children (in equal shares), dependent parents (in equal shares), or in all other cases, only so much of the accrued benefits may be paid as necessary to reimburse the person who bore the expense of the last sickness or burial of the payee.  See 38 C.F.R. § 3.1000(a).  

Here, the appellant does not assert that she qualifies under any other category.  Thus, with respect to each of the benefits at issue here, eligibility as a claimant hinges upon the appellant having been the Veteran's spouse at the time of his death.  As the appellant does not contend that she was the Veteran's spouse at the time of his death, or that she meets any of the other qualifications, the Board finds that the appellant is not an eligible claimant with respect to any of the benefits she has claimed in this appeal.  

The Board acknowledges the testimony of the appellant that her divorce decree stipulated that "[t]he Petitioner is ordered to cooperate with the Veteran's Administration with regard to any claim he may have under the Agent Orange Litigation."  The appellant has made frequent reference to this provision of the decree in her correspondence with VA, also referring to an Agent Orange settlement with Dow Chemical.  

The stipulation in the divorce decree and the other references cited by the appellant would appear to refer to the Agent Orange Veteran Payment Program.  That program is a settlement fund created out of the resolution of Agent Orange product liability litigation, a private class action lawsuit brought by Vietnam veterans against major manufacturers of herbicide agents, including Dow Chemical.  VA was not a party to that lawsuit and has no authority to order or authorize payments to any individual under that program.  The stipulation in the divorce decree that the Veteran should cooperate with the "Veteran's Administration" does not endow VA with the authority to distribute funds from a program to which it is not a party.  The stipulation of the parties in the divorce decree also does not endow VA with the authority to administer VA benefits where entitlement is not demonstrated under applicable law.  

Here, there is no factual dispute regarding the crucial criterion for the benefits sought.  The appellant does not contend that she was married to the Veteran at the time of his death, and the divorce decree she has submitted confirms that she had been divorced from the Veteran for approximately eight years.  Under VA law, she is not an eligible claimant for DIC benefits or accrued benefits.  The Board notes that the appellant would also not be eligible for VA death pension benefits, as those benefits also require claimant status as a surviving spouse or child.  

Where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, under the commonly understood facts, the appellant is not an eligible VA claimant.  Therefore, there is no legal entitlement to the benefits sought.  

The Board also acknowledges that the appellant has asserted that her (and the Veteran's) grandson was born with spina bifida and that she should be awarded benefits on behalf of her grandson.  The Board notes that benefits under  38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2013) are only payable to a child of a Vietnam veteran born with spina bifida, not a grandchild.  In any event, such a claim has not been adjudicated and is not currently before the Board on appeal.  

In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis, 6 Vet. App. at 430; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004; 38 C.F.R. § 3.159(c)(4) (2013).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, the appellant was informed of the reason for the RO's denial of the claim as: "the VA Regional Office denied your claim because at the time that the Veteran died you were already divorced" (see transcript page 2).  In light of this fact, there was no evidence the appellant could submit to substantiate the claim.  


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


